              Case 2:20-cv-01353-JLR-MLP Document 9 Filed 11/17/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10            DIANA PRESNELL, et al.,                      CASE NO. C20-1353JLR

11                                Plaintiffs,              ORDER OF REFERENCE
                    v.
12
              STATE FARM MUTUAL
13
              AUTOMOBILE INSURANCE
14            COMPANY,

15                                Defendant.

16            This action is assigned to the Honorable James L. Robart, United States District
17   Judge. All future documents filed in this case must bear the cause number
18   C20-1353JLR-MLP. The court has reviewed the files and records herein and determined
19   that certain pretrial matters are appropriate to refer to a Magistrate Judge as described
20   below.
21            Pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule MJR 3, the court hereby
22   refers to Magistrate Judge Michelle L. Peterson all motions to amend or supplement the


     ORDER - 1
            Case 2:20-cv-01353-JLR-MLP Document 9 Filed 11/17/20 Page 2 of 3




 1   pleadings under Federal Rule of Civil Procedure 15, and all motions related to discovery

 2   disputes, including but not limited to motions to compel discovery, motions for a

 3   protective order related to discovery, and motions related to issues of privilege. See 28

 4   U.S.C. § 636(b)(1)(A); Local Rules W.D. Wash. MJR 3(a). Federal Rule of Civil

 5   Procedure 72(a) governs any objections to Magistrate Judge Michelle L. Peterson’s

 6   rulings concerning the above-described discovery motions. See Fed. R. Civ. P. 72(a);

 7   Local Rules W.D. Wash. MJR 3(b).

 8          Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MJR 4, the court

 9   also hereby refers to Magistrate Judge Michelle L. Peterson for preparation of a report

10   and recommendation all motions (1) for a temporary restraining order pursuant to Federal

11   Rule of Civil Procedure 65(b); 1 (2) for judgment on the pleadings pursuant to Federal

12   Rule of Civil Procedure 12(c); (3) to dismiss pursuant to Federal Rule of Civil Procedure

13   12(b); and (4) for a default judgment pursuant to Federal Rule of Civil Procedure 55(b).

14   See 28 U.S.C. § 636(b)(1)(B); Local Rules W.D. Wash. MJR(a)(3). Federal Rule of Civil

15   Procedure 72(b) governs any further proceedings in this court after Magistrate Judge

16   Michelle L. Peterson files a report and recommendation. See Fed. R. Civ. P. 72(b); Local

17   Rules W.D. Wash. MJR 4(c).

18          Accordingly, the court ORDERS that the above-entitled action is referred to

19   Magistrate Judge Michelle L. Peterson for the specific purposes and types of motions

20   described herein. The court further DIRECTS and EMPOWERS Magistrate Judge

21
            1
              For motions for a temporary restraining order, Magistrate Judge Michelle L. Peterson is
22   authorized to prepare the order as recommended for the undersigned’s signature.


     ORDER - 2
            Case 2:20-cv-01353-JLR-MLP Document 9 Filed 11/17/20 Page 3 of 3




 1   Michelle L. Peterson to conduct hearings and make further necessary orders consistent

 2   with 28 U.S.C. § 636, the local rules, and this order.

 3          Dated this 17th day of November, 2020.

 4

 5                                                     A
                                                       JAMES L. ROBART
 6
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
